Exhibit 10.25

QUANTA SERVICES, INC.

NON-EMPLOYEE DIRECTOR DEFERRED COMPENSATION PLAN

Effective January 1, 2017

Article 1 - Introduction

The purpose of the Plan is to provide an opportunity for directors of the
Company who are not employees of the Company or a Subsidiary the ability to
defer any Eligible Director Fees. Participants in the Plan are permitted to
defer all or a portion of their Eligible Director Fees under the Plan, in
accordance with the terms and conditions described herein. The Company believes
that the Plan enhances its ability to attract and retain directors of
outstanding competence.

This Plan is intended to comply with the applicable requirements of Section 409A
and shall be limited, construed and interpreted in accordance with such intent.
To the extent that any payment or benefit hereunder is subject to Section 409A,
it shall be paid in a manner that will comply with Section 409A.

Capitalized terms used in the Introduction shall have the meaning set forth in
Article 2 of the Plan.

Article 2 - Definitions

 

2.1 Account – means, with respect to each Participant, the separate
recordkeeping account maintained within the Trust for a Participant which shall
reflect any Eligible Director Fees deferred under the Plan pursuant to Article 5
hereof and any earnings (positive or negative) thereon, as determined in
accordance with Article 5 hereof.

 

2.2 Affiliate – means (i) any person or entity that directly or indirectly
controls, is controlled by or is under common control with the Company and/or
(ii) to the extent provided by the Committee, any person or entity in which the
Company has a significant interest. The term “control” (including, with
correlative meaning, the terms “controlled by” and “under common control with”),
as applied to any person or entity, means the possession, directly or,
indirectly, of the power to direct or cause the direction of the management and
policies of such person or entity, whether through the ownership of voting or
other securities, by contract or otherwise.

 

2.3 Award Date – means the date that Eligible Director Fees would otherwise be
paid to a Participant if the Participant did not elect to participate in the
Plan.

 

2.4 Beneficiary – means a beneficiary or beneficiaries designated by the
Participant under Article 7.

 

2.5 Board – means the Board of Directors of the Company.



--------------------------------------------------------------------------------

2.6 Change in Control – means, and shall be deemed to have occurred upon, any of
the following events, provided that such an event is a Change in Control Event
within the meaning of Code Section 409A:

 

  (i) A person or group acquires more than 50% of the total fair market value or
voting power of the stock of the Company;

 

  (ii) A person or group acquires ownership of stock of the Company with at
least 30% of the total voting power of the Company;

 

  (iii) A person or group acquires assets from the Company having a total fair
market value of at least 40% of the value of all assets of the Company
immediately prior to the acquisition; and

 

  (iv) A majority of the Company’s board of directors is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the board as constituted prior to the appointment or election..

 

2.7 Code – means the Internal Revenue Code of 1986, as amended from time to
time.

 

2.8 Committee – means the Compensation Committee of the Board. If the Board
removes the Committee for any reason, “Committee” means the Board. If for any
reason the appointed Committee does not meet the requirements of Rule 16b-3,
such noncompliance shall not affect the validity of the Plan or any
interpretations or other actions of the Committee.

 

2.9 Company – means Quanta Services, Inc., a corporation organized under the
laws of the State of Delaware (or any successor).

 

2.10 Default Investment Option – means the investment option selected by the
Committee or its delegate in which a Participant’s account shall be invested in
the absence of the Participant’s election otherwise.

 

2.11 Deferral Agreement – means an agreement executed by a Participant setting
forth his or her election to defer receipt of his or her Eligible Director Fees
and an authorization for the Company to credit such amount to a book entry
Account maintained by the Company on behalf of the Participant. A Deferral
Agreement shall contain such provisions, consistent with the provisions of the
Plan, as may be established from time to time by the Company or Committee.

 

2.12 Disability – means the “disability” of a person as defined in a then
effective long-term disability plan maintained by the Company that covers such
person, or if such a plan does not exist at any relevant time, “Disability”
means the permanent and total disability of a person within the meaning of
Section 22(e)(3) of the Code. Section 22(e)(3) of the Code provides that an
individual is totally and permanently disabled if he is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than twelve
(12) months.

 

2.13 Effective Date – means the effective date of the Plan as provided in
Section 9.10.

 

2



--------------------------------------------------------------------------------

2.14 Eligible Director Fees – means (i) the Participant’s annual cash retainer,
and (ii) any other amounts determined by the Committee in its sole discretion
consistent with Section 409A. Eligible Director Fees shall not include expense
reimbursements.

 

2.15 Exchange Act – means the Securities Exchange Act of 1934, as amended.

 

2.16 Participant – means a director of the Company who satisfies the eligibility
requirements under Article 4 of the Plan and elects to participate in the Plan
in accordance with its terms.

 

2.17 Plan – means the Quanta Services, Inc. Non-Employee Director Deferred
Compensation Plan, as amended from time to time.

 

2.18 Plan Year – means the calendar year.

 

2.19 Rule 16b-3 – means the “short-swing” profit recovery rule pursuant to Rule
16b-3 promulgated under Section 16(b) of the Exchange Act or any successor
provision.

 

2.20 Section 409A – means Section 409A of the Code, including the final
regulations promulgated thereunder or any other guidance issued by the Secretary
of the Treasury or the Internal Revenue Service with respect thereto.

 

2.21 Separation from Service – means a “separation from service” (as defined in
Section 409A) as a director of the Company for any reason whatsoever, including,
but not limited to, death, retirement, resignation, Disability, and dismissal
(with or without cause).

 

2.22 Service Period – means (a) with respect to a director who is initially
elected, re-elected or remains a director at the annual meeting of the
stockholders (the “Annual Meeting”), the period from the Annual Meeting through
the day preceding the subsequent Annual Meeting, and (b) with respect to a
director who is appointed to the Board other than at an Annual Meeting, the
period from the date of the appointment through the day preceding the subsequent
Annual Meeting.

 

2.23 Subsidiary – means any “subsidiary corporation” within the meaning of
Section 424(f) of the Code. An entity shall be deemed a Subsidiary of the
Company only for such periods as the requisite ownership relationship is
maintained.

 

2.24 Trust – means the grantor trust established for the purpose of holding and
investing Eligible Director Fees deferred by Participants.

 

2.25

Unforeseeable Emergency – means a severe financial hardship to the Participant
resulting from an illness or accident of the Participant, or of a spouse, a
Beneficiary, or a dependent (as defined in Section 152 of the Code, without
regard to Section 152(b)(1), (b)(2) and (d)(1)(B) of the Code) of the
Participant, uninsured loss of the Participant’s property due to casualty, or
other similar extraordinary and unforeseeable circumstances arising as a result
of events beyond the control of the Participant. The circumstances constituting
an unforeseeable emergency shall depend on the facts of each case, but in any
event, shall not be made to the extent that such emergency is or may be
relieved: (a)

 

3



--------------------------------------------------------------------------------

  through liquidation or compensation by insurance or otherwise, (b) by
liquidation of the Participant’s assets, to the extent the liquidation of such
assets would not itself cause severe financial hardship, or (c) by cessation of
deferrals under this Plan. In addition to the requirements set forth in clauses
(a), (b), and (c) above, as a precondition to an unforeseen emergency, a
Participant must have obtained all distributions, other than hardship
distributions of salary reduction contributions under a cash-or-deferred
arrangement maintained by any employer pursuant to a plan qualified under
Section 401(a) of the Code which contains a cash-or-deferred arrangement and
other than amounts available under another nonqualified deferred compensation
plan due to the unforeseeable emergency. This definition is intended to comply
with Section 409A.

Article 3 - Administration

 

3.1 The Plan shall be administered by the Committee. The Committee may select an
administrator or any other person to whom its duties and responsibilities
hereunder may be delegated. The Committee shall have full power and authority,
subject to the provisions of the Plan, to promulgate such rules and regulations
as it deems necessary for the proper administration of the Plan, to interpret
the provisions and supervise the administration of the Plan, and to take all
actions in connection therewith or in relation thereto as it deems necessary or
advisable. All interpretations, determinations and decisions of the Committee
shall be made in its sole and absolute discretion based on the Plan document and
shall be final, conclusive and binding on all parties with respect to all
matters relating to the Plan.

 

3.2 The Committee may employ such legal counsel, consultants, brokers and agents
as it may deem desirable for the administration of the Plan and may rely upon
any opinion received from any such counsel or consultant and any computation
received from any such consultant, broker or agent. The Committee may, in its
sole discretion, designate an agent to administer the Plan, keep records, send
Account statements to Participants and to perform other duties relating to the
Plan, as the Committee may request from time to time.

 

3.3

The Company shall, to the fullest extent permitted by law and the Certificate of
Incorporation and By-laws of the Company, and, to the extent not covered by
insurance, indemnify each director or employee of the Company and its
Subsidiaries (including the heirs, executors, administrators and other personal
representatives of such person) and each member of the Committee against all
expenses, costs, liabilities and losses (including attorneys’ fees, judgments,
fines, excise taxes or penalties, and amounts paid or to be paid in settlement)
actually and reasonably incurred by such person in connection with any
threatened, pending or actual suit, action or proceeding (whether civil,
administrative or investigative in nature or otherwise) in which such person may
be involved by reason of the fact that he or she is or was serving this Plan in
any capacity at the request of the Company or a Subsidiary, except in instances
where any such person engages in fraud or acts in bad faith. To the extent
permitted by law, such right of indemnification shall include the right to be
paid by the Company for expenses incurred or reasonably anticipated to be
incurred in defending any such suit, action or proceeding in advance of its
disposition; provided, however, that the payment of expenses in advance

 

4



--------------------------------------------------------------------------------

  of the settlement or final disposition of a suit, action or proceeding shall
be made only upon delivery to the Company of an undertaking by or on behalf of
such person to repay all amounts so advanced if it is ultimately determined that
such person is not entitled to be indemnified hereunder. Such indemnification
shall be in addition to any rights of indemnification the person may have as a
director or employee or under the Certificate of Incorporation of the Company or
the By-Laws of the Company. Expenses incurred by the Committee or the Board in
the engagement of any such counsel, consultant or agent shall be paid by the
Company.

Article 4 - Eligibility

Any director of the Company who is not an active employee of the Company or any
of its Subsidiaries shall be eligible to participate in the Plan.

Article 5 - Timing and Manner of Deferrals

 

5.1 Timing of Deferral Elections

No later than December 31 of a Plan Year, each Participant may voluntarily elect
to defer all or a portion of his or her Eligible Director Fees to be earned with
respect to services performed by a Participant on behalf of the Company for the
Service Period commencing in the following Plan Year in accordance with
Section 6.2, as elected in a Deferral Agreement. Notwithstanding the foregoing,
if a Participant first becomes eligible to participate in the Plan during a Plan
Year, such Participant may elect to participate in the Plan with respect to
Eligible Director Fees that would otherwise be earned for services performed
during the Service Period commencing in that Plan Year no later than 30 days
following the date such director first becomes a Participant; provided, however,
that such election shall apply only to Eligible Director Fees earned for
services performed subsequent to the date on which a valid Deferral Agreement is
received by the Committee from the Participant.

An election to defer restricted stock units (RSUs) into the Plan must be made by
one of the following deadlines: (i) the end of the calendar year prior to the
date of grant of the RSU; (ii) 12 months before the payment date of the RSU
(vesting date is treated as the payment date for these purposes), but the
election will not take effect for 12 months, and the subsequent payout date must
be at least five years later than the original payment date); (iii) within 30
days of the date of grant (but only if the RSU is structured so that vesting is
contingent on the Participant performing services for at least an additional 12
months); or (iv) within 6 months of the payment (vesting) date, but only if the
RSU is performance-based under Code Section 409A, and only if the performance
period must be at least 12 months long and either: (a) the amount of the
compensation cannot be reasonably ascertained at the time of the election, or
(b) the performance requirement is still not substantially certain to be met at
the time of the election. If the Committee allows for deferral of RSUs
structured so that a specified portion of the RSU grant vests periodically (for
example, an RSU grant over a four-year period vesting 25% annually), then the
election to defer may be made separately with respect to each portion of the
grant that vests in a given year, if permitted by the Committee. However, each
election for each portion of the grant must be made either: (i) within thirty
days of the date of

 

5



--------------------------------------------------------------------------------

grant or each anniversary thereof, and only if the RSU is structured so that
vesting is contingent on the employee performing services for at least an
additional 12 months subsequent to the election; or (ii) 12 months before the
payment date of the RSU (vesting date is treated as the payment date for these
purposes), but the election will not take effect for 12 months, and the
subsequent payout date must be at least five years later than the previous
payment date.

With respect to any Plan Year, a Deferral Agreement is irrevocable on and after
the date the Deferral Agreement must be submitted to the Committee in accordance
with procedures established by the Committee, and is valid solely for the
Service Period commencing in the Plan Year to which the election relates. If no
new Deferral Agreement is timely made or filed in accordance with procedures
established by the Committee with respect to the Service Period commencing in
any subsequent Plan Year, Eligible Director Fees earned during the Service
Period commencing in the subsequent Plan Year may not be deferred under the
Plan.

 

5.2 Amount of Deferral

A Participant may voluntarily elect to defer all or a portion of his or her
Eligible Director Fees in 5% increments, as elected by the Participant in a
Deferral Agreement. A Participant may make separate elections with respect to
his annual cash retainer and any grant of RSUs for a Plan Year.

 

5.3 Trust and Individual Accounts.

Eligible Directors Fees deferred by Participants pursuant to Section 5.1 shall
be deposited into the Trust. As long as the Company remains solvent, the Trust
cannot divert any funds held in the Trust for any purpose other than the payment
of benefits under the Plan, expenses of administration of the Plan or taxes
incurred under the Plan. Upon a Change in Control, the Trust shall be fully
funded. All funds held in the Trust are subject to the claims of the Company’s
creditors in the event of the Company’s bankruptcy or insolvency. Each
Participant’s deferred Eligible Director Fees shall be held in separate
recordkeeping Accounts within the Trust.

 

5.4 Returns on Accounts.

A Participant’s Account shall be credited with returns according to the
performance of the investment choices selected by the Participant from time to
time, from among the investment choices made available by the Committee, subject
to the following:

 

  (a) The Committee shall have no obligation to provide any investment choice to
Participants, other than the Default Investment Option.

 

  (b) Participants may allocate their Accounts among the investment choices
available under the Plan only in whole percentages.

 

  (c)

The rate of return, positive or negative, credited under each investment choice
is based upon the actual investment performance of the investment choice and
shall equal the total return of such investment net of asset based charges,
including, without limitation, money management fees, fund expenses and
mortality and

 

6



--------------------------------------------------------------------------------

  expense risk insurance contract charges. The Committee reserves the right, on
a prospective basis, to add to, or delete from, the investment choices available
under the Plan.

 

  (d) Each Participant’s Account shall be allocated to the Default Investment
Option, unless and until the Participant makes an affirmative investment choice
otherwise from among the other investment choices, if any, available under the
Plan.

 

  (e) Notwithstanding the rates of return credited to a Participant’s Accounts
under the applicable investment choices, the Committee shall not be obligated to
invest any portion of a Participant’s Account in such investment choices.

 

5.5 Changes in Investment Choices.

A Participant may change the investment choices in which his Account is invested
at such times and through such means as determined by the Committee. Each such
change may include (a) reallocation of the Participant’s existing Account in
whole percentages, and/or (b) change in investment allocation of amounts to be
credited to the Participant’s Account in the future, as the Participant may
elect. The Committee may establish rules and procedures for administering deemed
investment choice selections.

 

5.6 Valuation of Accounts.

The value of a Participant’s Account as of any date shall equal the amounts
theretofore credited to such Account, including any earnings (positive or
negative) deemed to be earned on such Account in accordance with Section 5.3
through the day preceding such date, less the amounts theretofore deducted from
such Account. The Participant’s Account shall be reduced by the amount of
payments made by the Company to the Participant or the Participant’s Beneficiary
pursuant to this Plan.

Article 6 - Vesting and Distribution

 

6.1 Vesting

A Participant’s Account shall be fully vested at all times.

 

6.2 Distribution of Account

 

  (a)

General. With respect to any Participant who has a Separation from Service, an
amount equal to the Participant’s Account balance shall be distributed to the
Participant (or, in the case of the Participant’s death, to the Participant’s
Beneficiary), in the form of a single lump sum payment or in the form of
installment payments as elected by the Participant in the Deferral Agreement for
the Plan Year to which such amounts relate. Subject to subsection 9.11 hereof,
distribution of a Participant’s Account shall be made or begin within the 90-day
period following the Participant’s Separation from Service, or if elected by the
Participant in the Deferral Agreement for the Plan Year to which any such
amounts relate, 1 or 2 years following the Participant’s Separation from Service
(provided, however, that if calculation of the amount of the payment is not
administratively practicable due to events beyond the control of the
Participant, the payment will be made as soon as administratively practicable).

 

7



--------------------------------------------------------------------------------

  Notwithstanding any provision of the Plan to the contrary, for purposes of
this subsection, a Participant’s Account shall be valued as of a Valuation Date
as soon as administratively feasible preceding the date such distribution is
made, in accordance with rules established by the Committee. A Participant’s
Account may be offset by any amounts owed by the Participant to the Company, but
such offset shall not occur in excess of or prior to the date distribution of
the amount would otherwise be made to the Participant, and shall only be made if
such offset complies with Code Section 409A.

 

  (b) In-Service Distributions. Notwithstanding the foregoing, a Participant may
elect, in accordance with this subsection and procedures established by the
Committee, a distribution date for his Account that is prior to his Separation
from Service (an “In-Service Distribution”). A Participant’s election of an
In-Service Distribution date must: (i) be made at the time of his Deferral
Agreement for a Plan Year; and (ii) apply only to amounts deferred pursuant to
that election, and any earnings, gains, losses, appreciation, and depreciation
credited thereto or debited therefrom with respect to such amounts. Payments
made pursuant to an In-Service Distribution election shall be made in a lump sum
or installments. Each such payment shall be made as soon as administratively
feasible following January 1 of the calendar year in which the payment was
elected to be made, but in no event later than the end of the calendar year in
which the payment was elected to be made (provided, however, that if calculation
of the amount of the payment is not administratively practicable due to events
beyond the control of the Participant, the payment will be made as soon as
administratively practicable). For purposes of such payment, the value of the
Participant’s Accounts for the applicable Plan Year shall be determined as of a
Valuation Date preceding the date that such distribution is made, in accordance
with rules established by the Committee. In the event a Participant’s Separation
from Service occurs prior to the date the Participant had previously elected to
have any In-Service Distribution payment (including any installment payment)
made to him, such amount shall be paid to the Participant under the rules
applicable for payment on Separation from Service in accordance with this
Section 6.2. Participants must make an affirmative election with respect to
payment of their In-Service Distributions, and no default or evergreen election
shall be allowed with respect to In-Service Distributions.

 

  (c) Installment Distributions. A Participant may elect to receive payments
from his Account in the form of a single lump sum, as described in Section
6.2(a), or in annual installments over a period consisting of at least 2 but not
more than 15 years. To the extent a Participant fails to make an election, the
Participant shall be deemed to have elected to receive his distribution of
amounts deferred under the Plan for that Plan Year in the form of a single lump
sum.

 

  (i) Installment Elections. A Participant will be required to make his
distribution election for amounts deferred under the Plan with respect to such
Plan Year prior to the commencement of each Plan Year, or such earlier date as
determined by the Committee.

 

8



--------------------------------------------------------------------------------

  (ii) Installment Payments. The first installment payment shall generally be
within the 90-day period following the Participant’s Separation from Service
(provided, however, that if calculation of the amount of the payment is not
administratively practicable due to events beyond the control of the
Participant, the payment will be made as soon as administratively practicable).
Succeeding payments shall generally be made by January 1 of each succeeding
calendar year, but in no event later than the end of each succeeding calendar
year (provided, however, that if calculation of the amount of the payment is not
administratively practicable due to events beyond the control of the
Participant, the payment will be made as soon as administratively practicable).
The amount to be distributed in each installment payment shall be determined by
dividing the value of the Participant’s Account being paid in installments as of
a Valuation Date preceding the date of each distribution by the number of
installment payments remaining to be made, in accordance with rules established
by the Committee. In the event of the death of the Participant prior to the full
payment of his Account being paid in installments, payments will continue to be
made to his Beneficiary in the same manner and at the same time as would have
been payable to the Participant..

 

  (iii)

Election Changes. Participants who have elected payment in installments may make
a subsequent election to elect payment of that amount in the form of a lump sum,
if payment of installments with respect to that year’s deferrals has not yet
commenced. Such election must be made in accordance with procedures established
by the Committee, and any such election must be made no later than 12 calendar
months prior to the originally elected payment date of the first installment.
The new payment date for the installment with respect to which such election is
made must be deferred to the later of: (i) five years from the date such payment
would otherwise have been made, or (ii) the last payment date of the last
installment with respect to that Plan Year’s deferrals. Participants who have
elected payment in installments may make a subsequent election to change the
number of such installment payments so long as no acceleration of distribution
payments occurs (but no fewer than the minimum number, and not to exceed the
maximum number of installments established by the Committee in its discretion),
if payment of installments with respect to that Plan Year’s Deferral Agreement
has not yet commenced. Such election must be made in accordance with procedures
established by the Committee, and any such election must be made no later than
12 calendar months prior to the originally elected payment date of the first
installment. The new payment date for all installments subject to the Plan
Year’s Deferral Agreement for which the election is made must be deferred for a
period of not less than five years from the date such payment would otherwise
have been made. In the event payment has been elected by the Participant in the
form of a lump sum (or in the event payment shall be made to the Participant in
the form of a lump sum under

 

9



--------------------------------------------------------------------------------

  the terms of the Plan in the absence of or in lieu of the Participant’s
election), then the lump sum form shall be deemed to be a separately
identifiable form of payment, and the Participant may make a subsequent deferral
election to elect payment of that amount in the form of installments in
accordance with the procedures described above for changing installment payment
elections. Participants will be permitted to make such a change only once with
respect to any Plan Year’s Deferral Agreement.

 

6.3 Unforeseeable Emergency

If a Participant suffers an Unforeseeable Emergency, as defined herein, the
Committee, in its sole discretion, may pay as soon as administratively feasible
to the Participant only that portion, if any, of his or her account that the
Committee determines is necessary to satisfy the emergency need, including any
amount necessary to pay any federal, state or local income taxes reasonably
anticipated to result from the distribution. A Participant requesting an
emergency payment pursuant to this Section 6.3 shall apply for the payment in
writing in a form approved by the Committee, shall provide such additional
information as the Committee may require, and shall abstain from participating
in any decision by the Committee concerning his or her request.

Article 7 - Designation of Beneficiary

Each Participant from time to time may designate any individual, trust, charity
or other person or persons to whom the value of the Participant’s Account will
be paid in the event the Participant dies before receiving the value of his
Account. A Beneficiary designation must be made in the manner required by the
Committee for this purpose. Primary and secondary Beneficiaries are permitted.
Payments to the Participant’s Beneficiary(ies) shall be made in accordance with
Article 6, after the Committee has received proper notification of the
Participant’s death.

A Beneficiary designation will be effective only when the Beneficiary
designation is filed with the Committee while the Participant is alive, and a
subsequent Beneficiary designation will cancel all of the Participant’s
Beneficiary designations previously filed with the Committee. Any designation or
revocation of a Beneficiary shall be effective as only if it is received by the
Committee. Once received, such designation shall be effective as of the date the
designation was executed, but without prejudice to the Committee on account of
any payment made before the change is recorded by the Committee. If a
Beneficiary dies before payment of the Participant’s Account has been made, the
Participant’s Account shall be distributed in accordance with the Participant’s
Beneficiary designation and pursuant to rules established by the Committee. If a
deceased Participant failed to designate a Beneficiary, or if the designated
Beneficiary predeceases the Participant, the value of the Participant’s Account
shall be payable to the Participant’s Spouse or, if there is none, to the
Participant’s estate, or in accordance with such other equitable procedures as
determined by the Committee.

Article 8 - Amendment or Termination of Plan

The Company reserves the right to amend, terminate or freeze the Plan at any
time, subject to the requirements of Section 409A, by action of its Board (or a
duly authorized committee thereof) or

 

10



--------------------------------------------------------------------------------

the Committee, provided that no such action shall adversely affect a
Participant’s rights under the Plan with respect to Eligible Director Fees that
have been deferred before the date of such action. Upon termination of the Plan,
the Company may, in its sole discretion, pursuant to Section 1.409A-3(j)(4)(ix)
of the Treasury Regulations (regarding plan termination and liquidations), elect
to distribute a Participant’s Account in its entirety within the period of time
prescribed by Section 1.409A-3(j)(4)(ix) of the Treasury Regulations. Upon
freezing of the Plan, all Eligible Director Fees deferred under the Plan prior
to freezing shall continue to be held under the Plan in accordance with
Section 6.2.

Article 9 - Miscellaneous Provisions

 

9.1 Withholding

To the extent legally required, participation in the Plan is subject to any
legally required tax withholding with respect to a Participant’s participation
in the Plan (including, without limitation, any distributions from the Plan).

 

9.2 Notices

Any notice required or permitted to be given by the Company or the Committee
pursuant to the Plan shall be deemed given when personally delivered by hand, a
nationally recognized overnight courier or deposited in the United States mail,
registered or certified, postage prepaid, addressed to the Participant at the
last address shown for the Participant on the records of the Company or such
other address that the Participant shall designate in writing to the Company.

 

9.3 Obligations Unfunded and Unsecured

The Plan shall at all times be entirely unfunded, and no provision shall at any
time be made with respect to segregating assets of the Company or any Subsidiary
for payment of any amounts hereunder. No Participant or other person shall own
any interest in any particular assets of the Company or any Subsidiary by reason
of the right to receive payment under the Plan, and any Participant or other
person shall have only the rights of a general unsecured creditor of the Company
with respect to any rights under the Plan. Nothing contained in this Plan and no
action taken pursuant to the provisions of this Plan shall create or be
construed to create a trust of any kind, or a fiduciary relationship amongst the
Company, any Subsidiary, the Committee, and the Participants, their designated
Beneficiaries or any other person. Any funds which may be invested under the
provisions of this Plan shall continue for all purposes to be part of the
general funds of the Company and no person other than the Company shall by
virtue of the provisions of this Plan have any interest in such funds.
Notwithstanding the foregoing, the Company may elect to establish an accrued
reserve on its books against the future expense of benefits payable hereunder,
or may establish a rabbi trust under this Plan, in which case, such reserve or
trust, as applicable, shall not under any circumstances be deemed to be an asset
of the Plan.

 

9.4 Governing Law

The Plan shall be governed by and construed in accordance with the internal laws
of the State of Delaware, without giving effect to the conflict of laws
provisions thereof. In the event any provision of this Plan shall be determined
to be illegal or invalid for any reason, the other provisions shall continue in
full force and effect as if such illegal or invalid provision had never been
included herein.

 

11



--------------------------------------------------------------------------------

9.5 No Directorship Rights

The establishment and operation of this Plan shall not confer any legal rights
upon any Participant or other person for a continuation of directorship, nor
shall it interfere with the rights of the Company or Subsidiary to terminate a
Participant’s directorship and to treat him or her without regard to the effect
which that treatment might have upon him or her as a Participant or potential
Participant under the Plan.

 

9.6 Severability of Provisions

If any provision of the Plan shall be held invalid or unenforceable, such
invalidity or unenforceability shall not affect any other provisions hereof, and
the Plan shall be construed and enforced as if such provisions had not been
included.

 

9.7 Construction

The use of a masculine pronoun shall include the feminine, and the singular form
shall include the plural form, unless the context clearly indicates otherwise.
The headings and captions herein are provided for reference and convenience
only, shall not be considered part of the Plan, and shall not be used in the
construction of the Plan.

 

9.8 Assignment

The Plan shall be binding upon and inure to the benefit of the Company, its
successors and assigns and the Participants and their heirs, executors,
administrators and legal representatives. In the event that the Company sells
all or substantially all of the assets of its business and the acquiror of such
assets assumes the obligations hereunder, the Company shall be released from any
liability imposed herein and shall have no obligation to provide any benefits
payable hereunder.

 

9.9 Use of Funds

All Eligible Director Fees that are received or held under the Plan may be used
by the Company for any corporate purpose.

 

9.10 Effective Date of Plan

The Plan is adopted, effective as of January 1, 2017.

 

9.11 Section 409A of the Code

The Plan is intended to comply with, or be exempt from, the applicable
requirements of Section 409A of the Code and shall be limited, construed and
interpreted in accordance with such intent. Any amounts deferred hereunder that
are subject to Section 409A of the Code and payable to a Participant who is or
becomes a “specified employee” (within the meaning of such term under Section
409A of the Code and determined using any identification methodology and
procedure selected by the Company from time to time, or, if none, the default
methodology and procedure specified under Section 409A of the Code) at the time
of distribution, except in the event of death, shall be delayed in accordance
with the requirements of Section 409A of the Code until the day immediately
following the six month anniversary of such Participant’s “separation of
service” within

 

12



--------------------------------------------------------------------------------

the meaning of Section 409A of the Code (and the guidance issued thereunder).
Notwithstanding the foregoing, the Company does not guarantee, and nothing in
the Plan is intended to provide a guarantee of, any particular tax treatment
with respect to payments or benefits under the Plan, and the Company shall not
be responsible for compliance with, or exemption from, Section 409A of the Code
and the guidance issued thereunder.

 

13